Mr. Justice Phillips. Appellee brought suit before a justice of the peace against appellant to recover damages for injury to appellee’s corn, caused by appellant’s stock. Before a jury, a verdict and judgment was rendered for $5. The defendant prosecuted an appeal to the Circuit Court, where a trial was had by the court, a jury being waived, anda judgment for plaintiff for $5 was entered. ¡Nopropositions of law were submitted on either side, and no question of law raised in argument, and questions of fact alone are involved. The judge of the Circuit Court saw and heard the witnesses, and while there is conflict in the testimony he could better determine what motive actuated the witnesses, and their interest, than can be done from the record. Geelan v. Reid, 22 Ill. App. 165; The Consolidated Ice Machine Company v. Keefer, 26 Ill. App. 466; Aholtz v. The People, 121 Ill. 560. The judgment is affirmed. Judgment affirmed.